       Case 3:16-cv-00237-RCJ-CLB Document 248 Filed 02/03/21 Page 1 of 3




 1   THIERMAN BUCK LLP
     MARK R. THIERMAN, ESQ.
 2   Nevada State Bar No. 8285
     mark@thiermanbuck.com
 3   JOSHUA D. BUCK, ESQ.
     Nevada State Bar No. 12187
 4   josh@thiermanbuck.com
     LEAH L. JONES, ESQ.
 5   Nevada State Bar No. 13161
     leah@thiermanbuck.com
 6   7287 Lakeside Drive
     Reno, Nevada 89511
 7   Telephone: (775) 284-1500
     Facsimile: (775) 703-5027
 8
   CHRISTINE E. WEBBER, ESQ.
 9 (Admitted Pro Hac Vice)
   cwebber@cohenmilstein.com
10 BRIAN CORMAN, ESQ.
   (Admitted Pro Hac Vice)
11
   bcorman@sohenmilstein.com
12 COHEN MILSTEIN SELLERS & TOLL PLLC
   1100 New York Ave., NW, Ste 500
13 Washington, DC 20005

14 TOWARDS JUSTICE
   ALEXANDER HOOD, ESQ.
15 (Admitted Pro Hac Vice)
   alex@towardsjustice.org
16 1535 High Street, Ste. 300

17 Denver, CO 80218

18 Attorneys for Plaintiffs

19                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
20

21   ABEL CANTARO CASTILLO on behalf of himself
     and those similarly situated,                 CASE NO. 3:16-cv-00237-RCJ-CLB
22
                    Plaintiff,
23
     vs.
24
     WESTERN RANGE ASSOCIATION
25
                    Defendant.
26

27           ORDER TO CONTINUE TRIAL AND CALENDAR CALL DATES

28
       Case 3:16-cv-00237-RCJ-CLB Document 248 Filed 02/03/21 Page 2 of 3




 1          The parties, by and through their counsel, hereby move to continue the trial date and calendar

 2   call dates set by the Court’s August 13, 2020 Order. Dkt. 223. In the August 13 Order, the Court

 3   stated that “to the extent the parties seek any additional extensions of discovery and related deadlines

 4   which would affect the trial date, such request shall include a request to continue the trial and

 5   calendar call dates set by this order.” Dkt. 223. The parties jointly submitted a stipulated schedule on

 6   January 22, 2021, proposing new dates based on developments in discovery, including the ruling on

 7   a motion to quash which delayed completion of third party depositions. Dkt. 244. The stipulated

 8   schedule was approved by Magistrate Judge Carla Baldwin on January 25, 2021. Dkt. 245. The new

 9   schedule sets the following deadlines:

10       Third Party Ranches provide specifically detailed      March 16, 2021
         declarations to Plaintiffs
11        Plaintiffs advise Third Party Ranches if a            April 5, 2021
12        deposition is needed
          Third Party Ranches may file notice of                April 23, 2021
13        deposition objections
          Plaintiffs response to Third Party Ranches            May 4, 2021
14        objections
          Expert Disclosures Exchanged                          August 13, 2021
15
          Rebuttal Expert Disclosures Exchanged                 September 24, 2021
16        Motion for Class Certification Filed                  October 8, 2021
          Discovery Cut-Off                                     October 22, 2021
17        Dispositive Motions Filed                             November 19, 2021
          Pretrial Order Filed                                  February 25, 2022
18

19   Therefore, due to these adjustments to the schedule and based on the Court’s August 13 Order (Dkt.
20   223), the parties jointly move to continue the trial date and calendar call date.
21
     Respectfully submitted,
22
     February 2, 2021
23
      By: /s/ Christine E Webber                               By: /s/ Ellen Winograd
24    Christine E. Webber (pro hac vice)                       Ellen Winograd, Esq.
      Megan Reif (pro hac vice)                                Kelsey E. Gunderson, Esq.
25    COHEN MILSTEIN SELLERS & TOLL PLLC                       WOODBURN & WEDGE
      1100 New York Ave., NW, Suite 500                        6100 Neil Road, Suite 500
26    Washington, D.C. 20005                                   Reno, NV 89505

27                                                            Attorneys for Defendant Western Range
                                                              Association
28

                                                         2
      Case 3:16-cv-00237-RCJ-CLB Document 248 Filed 02/03/21 Page 3 of 3




 1   THIERMAN BUCK LLP
     MARK R. THIERMAN, ESQ.
 2   Nevada State Bar No. 8285
     mark@thiermanbuck.com
 3   JOSHUA D. BUCK, ESQ.
     Nevada State Bar No. 12187
 4   josh@thiermanbuck.com
     LEAH L. JONES, ESQ.
 5   Nevada State Bar No. 13161
     leah@thiermanbuck.com
 6   7287 Lakeside Drive
     Reno, Nevada 89511
 7   Telephone: (775) 284-1500
     Facsimile: (775) 703-5027
 8
     TOWARDS JUSTICE
 9   ALEXANDER HOOD, ESQ.
     (Admitted Pro Hac Vice)
10   alex@towardsjustice.org
11   1535 High Street, Ste. 300
     Denver, CO 80218
12

13   Attorneys for Plaintiffs

14

15       IT IS ORDER that the Calendar Call set for October 4, 2021 and Jury Trial set for
      October 25, 2021 are hereby vacated and reset as follows: Calendar Call is set for
16    Monday, April 4, 2022 at 10:00 AM in Reno Courtroom 3 before Judge Robert C. Jones.
      Jury Trial is set for April 18, 2022 at 8:30 AM in Reno Courtroom 3 before Judge Robert
17    C. Jones
18

19

20
         Dated this 3rdday
                        dayofofFebruary,
                                February,2021
                                          2021. _________________________________
21                                              ROBERT C. JONES
                                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                3
